Case 2:20-cv-00365-JRS-DLP Document 19 Filed 07/16/20 Page 1 of 1 PageID #: 921
          Case: 20-2280  Document: 5     Filed: 07/16/2020  Pages: 1



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



 Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
              Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                           ORDER
  July 16, 2020

  By the Court:


                                          WESLEY IRA PURKEY,
                                          Petitioner - Appellant

  No. 20-2280                             v.

                                          WARDEN, USP TERRE HAUTE, et al.,
                                          Respondents - Appellees

  Originating Case Information:

  District Court No: 2:20-cv-00365-JRS-DLP
  Southern District of Indiana, Terre Haute Division
  District Judge James R. Sweeney


        Petitioner-Appellant filed this appeal of a district court order denying a stay of
 execution of his sentence and filed motions seeking a stay of execution pending appeal.
 Appellant’s sentence has been carried out rendering the motions and the appeal moot.
 Accordingly,

       IT IS ORDERED that all pending motions are DENIED and this appeal is DISMISSED
 as moot.




  form name: c7_Order_BTC(form ID: 178)
